Citation Nr: 1807848	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO. 15-01 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

Entitlement to a disability rating greater than 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Brian D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel






INTRODUCTION

The Veteran served on active duty from April 2002 to April 2008.  He was awarded the Kosovo Campaign Medal with one service star, the Afghanistan Campaign Medal, the Iraq Campaign Medal, and the Global War on Terrorism Expeditionary Medal, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 RO decision.

The Veteran had requested a before a Veterans Law Judge.  However, subsequent to a pre-hearing teleconference, the Veteran's representative indicated that the hearing request would be waived if the Board awarded the benefit sought on appeal in a letter dated January 25, 2018.  Given the favorable nature of the Board's decision herein, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e).  Appeals must be considered in docket number order, but may be advanced if good or sufficient cause is shown.  38 U.S.C. § 7107; 38 C.F.R. § 20.900(c).  At the prehearing conference, good or sufficient cause has been shown and thus the motion to advance the appeal on the Board's docket is granted.


FINDING OF FACT

The Veteran's service-connected PTSD causes occupational and social impairment, with deficiencies in most areas.


CONCLUSION OF LAW

A 70 percent disability rating for PTSD is warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matters

In this case, neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

PTSD

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. 4.1.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Under the governing regulatory criteria, mental disorders are rated under a "General Rating Formula for Mental Disorders".  38 C.F.R. § 4.130.  The pertinent provisions of the General Formula are as follows:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  [30 percent]

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  [100 percent]  38 C.F.R. § 4.130, Diagnostic Code 9411.

The "such symptoms as" language of the diagnostic codes listed above means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

The VA has recently revised its regulations governing the evaluation of psychiatric disorders, to among other things, rely upon the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  80 Fed. Reg. 14308 (March 19, 2015).  However, the newly-revised criteria apply only to applications that were received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014.  These new provisions do not apply to claims pending before the Board on or before August 4, 2014.  In this case, the Veteran's appeal was filed at the RO in December 2014 and was not certified to the Board until December 2017, so the revised regulations are applicable to this case, and the Veteran's evaluation must be based upon the DSM 5 criteria.

Service connection for PTSD was granted in a December 2008 RO decision, effective as of the Veteran's discharge from service.  A 10 percent disability rating was assigned at that time, and was later increased to 30 percent effective in November 2012, based upon the report of a VA examination showing increased symptomatology.  The Veteran filed the current claim for increase in November 2012.    

The report of a December 2012 VA examination reflects symptoms of nightmares, irritability, hypervigilance, emotional numbing, chronic anxiety, and some occupational and social impairments in stressful situations.  In March 2013, the Veteran provided a statement documenting symptoms of intense hypervigilance, paranoia, panic attacks, nightmares, memory issues, an obsession with death, and an inability to maintain relationships with other people.  

In 2015, the Veteran's VA treatment records reflect recurrent nightmares, chronic anxiety, and intrusive thoughts where he envisions himself dying.  He was prescribed psychotropic medication and referred for mental health care.  A VA psychologist noted depression, anxiety, irritability, nightmares, anger issues, hypervigilance, and episodes of severe road rage.  In December 2016, the Veteran requested his medication dosage be increased.  

A March 2017 VA treatment record shows that the Veteran had run out of his prescription for Paxil two weeks previously, and felt he was having adverse withdrawal symptoms, to include constant nightmares, overall depression, and that he was "constantly thinking about death again." 

By June 2017, the Veteran reported that his anxiety was even worse and he had been drinking nightly to help his anxiety symptoms.  He reported moderate to severe anxiety, persistent irritability, increased nightmares, and little perceived benefit from cognitive behavioral therapy or pharmaceutical therapy.  He told his VA psychologist that he had lack of motivation, irritability, frequent thoughts about death, hypervigilance, nightmares, and avoidance of others or socialization.  The psychologist noted that the Veteran's anxiety symptoms made it difficult for him to do his work.  

The Veteran underwent another VA compensation examination in September 2017.  The examiner identified hypervigilance, irritability, difficulty coping, nightmares, depression, intrusive memories, hyperarousal, exaggerated negative cognitions, feelings of detachment and estrangement from others, difficulty controlling temper, guilty and constantly negative feelings.  The examiner opined that the Veteran's alcohol use is a byproduct of his PTSD.  With regard to his increased suicidal ideation, the examiner opined the Veteran was at increased but not current imminent risk for suicide, as he had made a plan during his March 2017 Paxil withdrawal, but had no current plan or intent.  

Applying the facts of the Veteran's case to the regulatory rating criteria, the Board concludes that a 70 percent disability rating is warranted, based upon the recent medical evidence.  He has been taking medication for control of his psychiatric symptoms throughout the appeal period.  The evidence of record tends to show the appeal period has been eventful one for the Veteran.  When he filed the claim for an increased rating, he had been living in Connecticut, and working for a law firm.  He told his VA care providers that he had hated the work, and could not get along with others in the office.  He then relocated to Colorado and began working for himself.  He also married and had a child in 2017.  Despite these changes, his PTSD symptomatology appears to have increased, with his care providers recently concerned about his increased alcohol usage and his increased suicidal ideation.  The concerns of his care providers are echoed in the report of the most recent VA examination.  

On balance, the Board holds that the Veteran's symptoms are more nearly analogous to the criteria for a 70 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Overall, he manifests occupational and social impairment, with deficiencies in most areas, including work and family relations.  His suicidal thoughts are a particularly important symptom for the award of a 70 percent disability rating.  This symptom does not appear in any of the lower level criteria.  Furthermore, the United States Court of Appeals for Veterans Claims has held that mere thoughts of suicide are sufficient to establish suicidal ideation.  Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  In this case, the frequency and severity of suicidal ideations is serious.  In sum, the evidence supports an award of a 70 percent disability rating for PTSD.

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A 70 percent disability rating for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


